FILED
                           NOT FOR PUBLICATION                             DEC 16 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DWAYNE MEREDITH,                                 No. 12-16594

              Petitioner - Appellant,            D.C. No. 2:10-cv-01395-JFM

  v.
                                                 MEMORANDUM*
RAUL LOPEZ,

              Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    John F. Moulds, Magistrate Judge, Presiding

                     Argued and Submitted December 4, 2013
                            San Francisco, California

Before: TROTT, THOMAS, and MURGUIA, Circuit Judges.

       We have jurisdiction of this timely appeal pursuant to 28 U.S.C. §§ 1291

and 2253(a), and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       Because the facts and circumstances of this case are well known to the

parties and were fully aired during oral argument, we need not repeat them at

length in this disposition.

       Respondent Lopez concedes that Meredith’s right to participate in his trial

without wearing identifiable jail clothing was violated by the trial judge.

Nevertheless, Meredith is not entitled to relief if this violation had no “substantial

and injurious effect or influence in determining the jury’s verdict.” Brecht v.

Abrahamson, 507 U.S. 619, 623 (1993) (internal quotation marks omitted). Upon

examining the record, we conclude that the violation had no such influence or

effect. Meredith conceded at trial that he was in possession of stolen property from

the victim’s home (Count II) as well as methamphetamine (Count III), leaving us

with only the contested residential burglary to consider (Count I). As to this count,

an eyewitness observed Meredith exiting the victim’s previously locked garage.

When asked by the witness for his name, Meredith hopped over a fence and sped

off down the street while “tucked down” in a car. When the police apprehended

him, he was in possession of two items belonging to the victim that previously had

been in the house. The eyewitness promptly identified Meredith near the scene of

his arrest.




                                           2
      Moreover, Meredith’s primary defense to the burglary was that the house

involved did not qualify as a residence. This defense could not have been

influenced by Meredith’s identifiable jail clothing.



AFFIRMED.




                                          3